STATE OF WEST VIRGINIA

                           SUPREME COURT OF APPEALS


Paul E. Sigler, Jr.,
Petitioner Below, Petitioner                                                        FILED
                                                                                 June 6, 2016
vs) No. 15-0548 (Jefferson County 04-C-446)                                     RORY L. PERRY II, CLERK
                                                                              SUPREME COURT OF APPEALS
                                                                                  OF WEST VIRGINIA
David Ballard, Warden,
Respondent Below, Respondent


                               MEMORANDUM DECISION
        Petitioner Paul E. Sigler Jr., by counsel B. Craig Manford, appeals the Circuit Court of
Jefferson County’s April 29, 2015, order denying his petition for writ of habeas corpus.
Respondent David Ballard, Warden, by counsel Brandon C.H. Sims, filed a response.1 On
appeal, petitioner argues that the circuit court failed to address all of his grounds for relief and
abused its discretion when it failed to grant his petition for habeas corpus.

        The Court has considered the parties’ briefs and the record on appeal. The facts and legal
arguments are adequately presented, and the decisional process would not be significantly aided
by oral argument. Upon consideration of the standard of review, the briefs, and the record
presented, the Court finds no substantial question of law and no prejudicial error. For these
reasons, a memorandum decision affirming the circuit court’s order is appropriate under Rule 21
of the Rules of Appellate Procedure.

        In March of 1995, petitioner was convicted, by a jury, of four counts of second-degree
sexual assault. In June of 1995, petitioner was sentenced to four consecutive sentences of not less
than ten years nor more than twenty-five years of incarceration. At trial, petitioner was
represented by Steven M. Askin, whose law license was annulled on July 15, 1998. Post-trial,
petitioner, represented by John Boothroyd, filed a petition for an appeal to this Court, which was
refused by order in October of 1996.

       In August of 1997, petitioner, by counsel Vito Mussomeli of the Public Defender
Corporation, filed a petition for writ of habeas corpus in the circuit court. The circuit court
denied the petition by order dated June 8, 1998, but gave petitioner leave to amend. In December
of 1997, petitioner appealed the denial to this Court and that appeal was refused by order in
February of 1999.

       1
         Pursuant to Rule 41(c) of the West Virginia Rules of Appellate Procedure, we have
substituted the initial respondent on appeal, James Rubenstein, Commissioner of Corrections,
with David Ballard, Warden of Mt. Olive Correction Center, because petitioner is currently
incarcerated at Mt. Olive Correction Center.


                                                 1


        In December of 2004, petitioner filed another habeas petition wherein he alleged that his
trial and appellate counsel were ineffective, that there was newly discovered evidence in his case,
that there were changes in the law which may be applied retroactively, and he was entitled to
relief under the mandates of In re: Renewed Investigation of the State Police Crime Laboratory,
Serology Division, 219 W.Va. 408, 633 S.E.2d 762 (2006). Petitioner’s former counsel, Mr.
Mussomeli, testified regarding his representation of petitioner. Mr. Mussomeli also testified that,
in his opinion, Mr. Askin provided petitioner with effective and sufficient counsel during his
criminal trial. Mr. Mussomeli also testified that the circuit court did not hold an omnibus
evidentiary hearing on the prior habeas petition because it determined that most of the issues
[Mr. Mussomeli] brought up in the petition were issues of law which were decided upon the
briefs submitted to the circuit court. The circuit court dismissed the petition without prejudice by
order dated May 21, 2007.

         In June of 2008, petitioner filed a third petition for writ of habeas corpus, raising
essentially the same ineffective assistance grounds raised in his 2004 petition. According to the
circuit court’s December of 2008 order, petitioner never received “fully concluded omnibus
proceedings relative to his convictions,” and the circuit court determined that the habeas
proceeding should proceed as the first omnibus habeas case but that the legal issues that were
fully litigated in his prior habeas proceeding should be considered res judicata.

        In April of 2010, the circuit court held an omnibus evidentiary hearing wherein petitioner
again alleged that he received ineffective assistance of trial counsel. Petitioner presented
evidence regarding the performance of his trial counsel, Mr. Askin, and contended that Mr.
Askin was impaired by a substance abuse addiction which led to him providing petitioner with
ineffective counsel. Evidence further established that petitioner was originally charged with six
counts of sexual assault and, following the conclusion of the State’s case-in-chief, Mr. Askin
successfully moved to dismiss two of those six counts. At the close of the evidence, the circuit
court found that petitioner failed to satisfy his burden of proof concerning his ineffective
assistance of counsel claim established in Strickland v. Washington, 466 U.S. 668, 104 S. Ct.
2052 (1984). The circuit court determined that petitioner’s petition was insufficient to merit the
relief requested and denied the same by order dated April 29, 2015. It is from this order that
petitioner now appeals.

       We review the denial of a petition for a writ of habeas corpus under the following
standard:

               In reviewing challenges to the findings and conclusions of the circuit court
       in a habeas corpus action, we apply a three-prong standard of review. We review
       the final order and the ultimate disposition under an abuse of discretion standard;
       the underlying factual findings under a clearly erroneous standard; and questions
       of law are subject to a de novo review.

Syl. Pt. 1, Mathena v. Haines, 219 W.Va. 417, 633 S.E.2d 771 (2006). Additionally, we have
held that “[o]n an appeal to this Court the appellant bears the burden of showing that there was
error in the proceedings below resulting in the judgment of which he complains, all presumptions



                                                 2


being in favor of the correctness of the proceedings and judgment in and of the trial court.” Syl.
Pt. 2, Perdue v. Coiner, 156 W.Va. 467, 194 S.E.2d 657 (1973).

         On appeal to this Court, petitioner argues that the circuit court failed to address all of his
assignments of error and erred in denying his petition for habeas corpus. Petitioner contends that
the circuit court failed to rule upon the following evidence: (1) the testimony of a forensic
psychologist regarding the overall chronic effect of cocaine addiction and abuse on attorney
performance; (2) the testimony regarding money paid for investigators and experts never
retained; (3) the evidence of misconduct and misappropriation of client trust funds; (4) the failure
of trial counsel to obtain expert witnesses; (5) the testimony of a nurse practitioner regarding the
inconsistencies in the victim’s statement; and (6) the testimony of prior habeas counsel that he
was a business associate of trial counsel at the time of the previous habeas filing and he failed to
claim any of the “obvious” deficiencies in petitioner’s representation. Upon our review and
consideration of the circuit court’s order, the parties’ arguments, and the record submitted on
appeal, we find no error or abuse of discretion by the circuit court.

        Our review of the record supports the circuit court’s decision to deny petitioner post-
conviction habeas corpus relief. Indeed, the circuit court’s order includes well-reasoned findings
and conclusions as to the assignments of error raised on appeal. Given our conclusion that the
circuit court’s order and the record before us reflect no clear error or abuse of discretion, we
hereby adopt and incorporate the circuit court’s findings and conclusions as they relate to
petitioner’s assignments of error raised herein and direct the Clerk to attach a copy of the circuit
court’s April 29, 2015, “Order Denying Writ Of Habeas Corpus” to this memorandum decision.

       For the foregoing reasons, we affirm.

                                                                                            Affirmed.

ISSUED: June 6, 2016

CONCURRED IN BY:

Chief Justice Menis E. Ketchum
Justice Robin Jean Davis
Justice Brent D. Benjamin
Justice Margaret L. Workman
Justice Allen H. Loughry II




                                                  3